IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN THE MATTER OF PETER §
KOSTYSHYN FOR AN § No. 282, 2015
EXTRAORDINARY WRIT OF §
MANDAMU S §

Submitted: June 19, 2015
Decided: June 24, 2015

0 R D E R
This 24th day of June 2015, it appears to the Court that, on June 9, 2015, the
Clerk directed the petitioner to pay the ﬁling fee in this matter by June 19, 2015 or
else his petition would be dismissed without ﬁirther notice. The petitioner failed to
pay the ﬁling fee by the deadline; therefore, dismissal of this action is deemed to

be unopposed.

NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court
Rule 3(b), that the within appeal is DISMISSED.
BY THE COURT:

L

Justice